department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations initiator se t e0 ra t reviewer se t eo ra t department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend you dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts your articles of incorporation state that your purpose is to buy and sell stocks and options to provide funding to other charities the donations you receive for funding will be aggressively traded in the stock and option equity markets you state that you will give a percentage of the net_proceeds from the trading to other charitable organizations the remaining proceeds will be retained for future trading and operating_expenses you stated that your operation is very simple to take donated funding and trade it in the stock market you stated that once you develop a consistent history of profitable trading you will accept donations from the public you indicated that with more money the profits you receive from trading will be larger and thus donations to the other charities will also be larger payout to charities once per year however you later amended the statement to say that the payouts would be whatever irs determined would be appropriate you stated that you will not require periodic or final reports on the use of donated funds to other charities initially you stated that there will be a four percent you indicated that you will solicit funds for operations strictly through word of mouth advertising and this will be your only form of solicitation of funding to your organization has come from related individuals you have acknowledged that six out of eight of your board members are closely related to each other and to your officers by virtue of family ties currently the largest source you stated that all or part of your assets will be entrusted to your employees volunteers for the purpose of actively trading donated funds in stocks and the options equity market you stated that the employees volunteers will be known as traders the traders will be elected by a unanimous vote of the board_of directors the board members will meet once every six months or as needed in order to review the actions of each trader the board members by a two thirds vote will select which charities will receive donations your founder will retain the title of president and solely decide the compensation_for any trader or employee the board members by a simple majority will determine your compensation the board will meet annually to determine the charities that will receive donations and to elect new traders your president will have the sole authority to hire employees other than traders and will also have the sole authority to fire traders any bylaw ratifications articles of incorporation ratifications or disputes of any kind will be settled by a unanimous vote by the board law sec_501 of the internal_revenue_code the code provides exemption from federal_income_tax for organizations that are organized and operated exclusively for religious educational or charitable purposes the exemption is further conditioned on the organization being one no part of the net_income of which inures to the benefit of any private_shareholder_or_individual sec_502 of the code provides that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 sec_1_501_a_-1 of the income_tax regulations the regs states that t he words 'private shareholder or individual’ in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regs states that an organization will be regarded as operated exclusively for one or more exempt purposes only if primarily in activities which accomplish one or more of such exempt purposes specified it engages in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regs states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regs states that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_502-1 of the regs states that in the case of an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit exemption is not allowed under sec_501 on the ground that all the profits of such organization are payable to one or more organizations_exempt_from_taxation under sec_501 in determining the primary purpose of an organization all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of those activities of such organization which are specified in the applicable paragraph of sec_501 revrul_67_5 1967_1_cb_123 holds that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the foundation this resulted in the foundation's ownership of common_stock of a corporation controlled by the foundation's creator and his family that paid no dividends this prevented the foundation from carrying on a charitable program commensurate in scope with its financial resources this ruling concluded that the foundation was operated for a substantial non-exempt purpose and served the private interest of the creator and therefore was not entitled to exemption under sec_501 of the code revrul_76_206 1976_1_cb_154 considered an organization formed to promote broadcasting of classical music in a particular community the organization carried on a variety of activities designed to stimulate public interest in the classical music programs of a for-profit radio station and thereby enable the station to continue broadcasting such music the activities included soliciting sponsors soliciting subscriptions to the station's program guide and distributing pamphlets and bumper stickers encouraging people to listen to the station the organization's board_of directors represented the community at large and did not include any representatives of the for- profit radio station the revenue_ruling concludes that the organization's activities enable the radio station to increase its total revenues and therefore benefit the for-profit radio station in more than an incidental way therefore the organization is serving a private rather than a public interest and does not qualify for exemption revrul_98_15 1998_1_cb_718 states that if a private party is allowed to control or use the non-profit organization's activities or assets for the benefit of the private party and the benefit is not incidental to the accomplishment of exempt purposes the organization will fail to be organized and operated exclusively for exempt purposes 326_us_279 the supreme court held that in order to fall within the claimed exemption an organization must be devoted to educational_purposes exclusively this plainly means that the presence of a single non-educational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes 412_f2d_1197 cert_denied 397_us_1009 the court reasoned that the congressional intent behind the conditional language of sec_501 of the code coupled with the burden_of_proof placed upon the taxpayer in these circumstances requires plaintiff to clearly demonstrate its right to exemption st david's health care sy349_f3d_232 c a the court held that in order to ascertain whether an organization furthers non-charitable interests the service can examine the structure and management of the organization including which individuals or entities control the organization 446_f2d_701 c a the court held that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt under any paragraph of this section on the ground that all of its profits are payable to one or more organizations exempt under this section from taxation 66_tc_850 wl the court concluded that a hospital could not be deemed to operate exclusively for charitable purposes partly because of the control and dominance exercised by a single physician over the hospital's affairs if private individuals or for-profit entities have either formal or effective_control one may presume the organization furthers the profit-seeking motivations of those private individuals or entities in 70_tc_352 the court stated that petitioner's activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit the court also stated competition with commercial firms is strong evidence of the predominance of nonexempt commercial purpose the court went further and stated that the conduct of a business with an apparently commercial character is the petitioner's sole activity a fact that weighs heavily against exemption in 71_tc_661 wl the court held that when an activity is engaged in to further both an exempt and nonexempt purpose the court must decide whether the nonexempt purpose was sufficient to deny the exemption or was so incidental to the exempt_purpose as not to disqualify petitioner for exemption 74_tc_69 the court interpreting reg c -1 c held that some activity not serving an exempt_purpose is permitted but the organization's wholly nonexempt activities must be relatively insubstantial in comparison with the organization's activities serving an exempt_purpose 74_tc_531 aff'd 670_f2d_104 9th cir the tax_court considered the qualification for exemption of an organization purporting to be a church the applicant was controlled by three family members the court stated that while this domination of petitioner by the three family members alone may not necessarily disqualify it for exemption it provides an obvious opportunity for abuse of the claimed tax-exempt status it calls for open and candid disclosure of all facts bearing upon petitioner's organization operations and finances so that the court should it uphold the claimed exemption can be assured that it is not sanctioning an abuse of the revenue laws 83_tc_20 although control by a small_group may not necessarily disqualify an organization for exemption it provides an obvious opportunity for abuse of the claimed tax-exempt status 92_tc_1053 the court explained that genuine public benefit often provides an incidental benefit to private individuals but if private interests are served other than incidentally exemption is precluded qualitatively incidental means that the private benefit is a mere byproduct of the public benefit for private benefit to be quantitatively incidental it must be insubstantial in amount the private benefit must be compared to the public benefit of the specific activity in question not the public benefit provided by all the organization's activities the more exactly you can quantify the private benefit the more likely it is to be non-incidental 113_tc_47 the tax_court maintained that where private individuals or for-profit entities have either formal or effective_control of a non-profit organization it may be presume that the organization furthered the profit-seeking motivations of those private individuals or entities rationale an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest sec_501 of the code and sec_1_501_c_3_-1 of the regs to meet the requirement an organization must establish that it is not organized or operated for the benefit of private interests such as the creator or his family or persons controlled directly or indirectly by such private interests while you organized as a non-profit family members overwhelmingly dominate your board your initial funding comes from these related parties your founder is president and makes exclusive decisions regarding employment and compensation of traders a simple majority of the board on which related parties comprise a substantial majority determines the president's salary funding comes from the same related officers and directors you anticipate soliciting donations from a broader group in the future but only by word of mouth so that all of your donors will have some connection to your officers and directors your traders will receive substantial experience in trading securities with their compensation approved by your president the brokerage houses will receive commissions for exercising trades your sole purported exempt activity of donating a small percentage of your net profits to charity once per year is insignificant and insubstantial as it relates to your year long trading activities your non-exempt activities are significant and substantially commercial in nature and promote private benefits to in better business the traders and the brokerage houses doing business with you bureau of washington d c inc v united_states the supreme court held that the presence of a single non-exempt purpose if substantial in nature would destroy the exemption regardless of the number or importance of truly exempt purposes see also sec_1_501_c_3_-1 of the regs in addition since the initial funding comes from related parties granting exemption would greatly benefit the related parties who would be entitled to charitable deductions under sec_170 of the code these benefits which should be incidental in nature in comparison to the charitable endeavors would greatly exceed any charitable benefits bestowed upon the public see revrul_67_5 1967_1_cb_123 foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities that were beneficial to them see also redlands surgical services v commissioner if private individuals or for-profit entities have either formal or effective_control of a non-profit organization it is presumed that the organization furthers the profit-seeking motivations of those private individuals or entities the tax_court stated that a genuine public benefit often provides an incidental benefit to private individuals however the court denies exemption if an organization benefits private interests other than incidentally the principles set forth in revrul_76_206 underscores that benefits to a private interest in more than an incidental way precludes exemption see also american campaign academy v commissioner the control of an organization by related parties invites scrutiny regarding potential private benefits and abuse of its tax-exempt status bubbling well church of universal love inc v commissioner while this domination of petitioner by the three family members alone may not necessarily disqualify it for exemption it provides an obvious opportunity for abuse of the claimed tax-exempt status see also lowry hosp ass'n v commissioner if private individuals or for-profit entities have either formal or effective_control we presume that the organization furthers the profit-seeking motivations of those private individuals or entities and church of ethereal joy v c lr although control by a small_group may not necessarily disqualify an organization for exemption it provides an obvious opportunity for abuse of the claimed tax-exempt status an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit may not be recognized as exempt under sec_501 on the ground that all the profits of such organization are payable to one or more organizations_exempt_from_taxation under sec_501 of the code sec_502 of the code and sec_1_502-1 of the regs the court in b s w group inc relying on 374_f2d_427 8th cir reasoned that the fact that petitioner's activity may constitute a trade_or_business does not of itself disqualify it from classification under sec_501 provided the activity furthers or accomplishes an exempt_purpose the critical inquiry is whether petitioner's primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for petitioner you stated that your primary activity to generate funding and profits would be stock trading a commercial activity that does not further an exempt_purpose your premise for tax-exemption is that you will donate a portion of your revenue to a designated charity congress has specifically stated that even donating all of the profits of a trade_or_business is not sufficient grounds to recognize it as exempt and you plan to donate much less than all of your profits you stated that you will donate a portion initially four percent of your net_proceeds from security trading to charity you stated that you will not initially seek contributions from the public until you have established a performance record in trading but you will use the funds acquired from related parties for trading in securities you stated that your contribution to charities would be dependent upon your trading performance you did not indicate whether you would solicit funds directly for charities but you would solicit funds for stock trading with portion of any profits going to charities in greater united navajo enterprises v cir the tax_court held that an organization's wholly nonexempt activities must be relatively insubstantial in comparison with the organization's activities serving an exempt_purpose your primary activity measured by the amount time your officers directors and employees devote to trading is overwhelmingly and substantially commercial in nature in conclusion you have not met your burden in demonstrating that your purpose and activities satisfy the standard for recognition as exempt under sec_501 of the code your primary purpose of trading in stocks and options is commercial not charitable and it does not further an exempt_purpose you fail to qualify for exemption because the facts show that you primarily serve a private rather than a public interest you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you want representation during the conference for more lf you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service rs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any if we do not hear from you within days we will issue a final adverse further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of if you fax your statement please call the person identified in the heading of this letter this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure
